Citation Nr: 1235043	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-39 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the pendency of this appeal, in a separate Board decision in March 2009, the Board reopened a service-connection claim for chronic bronchitis on the basis of new and material evidence, and remanded the underlying service-connection claim to the AOJ (agency of original jurisdiction).  On remand, the AOJ granted the Veteran's claim for service connection for chronic bronchitis, but re-characterized it as chronic obstructive pulmonary disease (COPD), and assigned an initial rating of 60 percent, effective December 10, 2003.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran testified at a hearing at the RO in July 2012, before the undersigned Acting Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  VA Examination for a TDIU Claim

On remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities  separately or in combination, impact his ability to secure or follow substantially gainful employment. 

The Veteran contends that his service-connected hearing loss is his primary reason for unemployability, because he had a hard time communicating in his prior employment with the U.S. Postal Service.  Hearing Transcript (T.) at 6-7, 17.  He also asserts, however, that his service-connected COPD is a physically disabling condition that requires medical attention and also contributes to his unemployability.  Id., at 17-18.  He also testified that he has been denied employment when applying for jobs, because some employers indicated they would not provide him insurance (presumably, health insurance) because his health conditions were too expensive to cover.  Id., at 18.

The Veteran contends that his service-connected disabilities warrant the award of a TDIU.  The Veteran is currently service-connected for these disabilities:  
COPD (60 percent); defective hearing/hearing loss (60 percent); tinnitus (10 percent); neurodermatitis (10 percent); and hemorrhoids (10 percent).  Also, he is in receipt of an overall 90 percent disability.  Thus, the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) for a TDIU.

There are negative medical opinions of record from the December 2008 and July 2011 VA audiological examination reports, which both gave an identical opinion: "A disability such as hearing loss does not render an individual unemployable.  Gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act."  Significantly, the examiners considered the occupational impairment of the service-connected hearing loss in isolation from the other service-connected disabilities.  That is, the VA audio examiners did not consider whether all of the service-connected disabilities, in combination, preclude the Veteran's ability to obtain or maintain substantially gainful employment.  Thus, these opinions are inadequate to address the issue at hand.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

There are also positive medical opinions of record from the July 2008 and July 2011 VA general examination reports.  

At the July 2008 VA examination, the Veteran reported retiring in February 2008 from the post office.  He reported that he worked as a mail carrier with the postal service, but after a back injury, was later switched to a clerk's status in 1996 and worked inside the office until retirement.  Moreover, he apparently moved from job to job after his back injury.  The examiner indicated that his hearing loss caused limitations in conversational hearing and phone response in the business setting.  The July 2008 examiner opined that "with hearing and back problems, employers are not going to be very interested in current job market in hiring this Veteran for a job in the opinion of this examiner.  Therefore, it is felt that he is unemployable."  This opinion is problematic, however, because it commingles the occupational impairment manifested by both his service-connected hearing loss and a non-service-connected condition of a back disability.  Notably, the July 2008 VA examiner also indicated that his chronic bronchitis, which was then not service-connected, was not felt to be a significant cause of unemployability.

Later, at the July 2011 VA examination, the examiner opined that "[t]he Veteran's deafness would significantly impair his ability to maintain employment."  However, commenting on his service-connected COPD, the examiner added that, "[h]is breathing problem would limit him to very sedentary activity.  Thus, [this] would also limit his employability."  The examiner also indicated additional occupational impairment from non-service-connected conditions of end-stage kidney disease and congestive heart failure.  Unfortunately, this opinion is not entirely clear as to whether his service-connected hearing loss and/or COPD actually produce unemployability.  This opinion also does not address whether his service-connected disabilities, in combination, might also render the Veteran unemployable.  

There is no VA examination of record that addresses whether the Veteran's service-connected disabilities, when considered in combination, preclude his ability to engage in substantially gainful employment.  As such, VA must determine whether the Veteran's service-connected disabilities impact his ability to secure or follow substantially gainful employment.  An appropriate VA examination and medical opinion addressing this question should be provided.

II.  Outstanding Treatment Records

As an ancillary matter, the AMC needs to confirm if there are any outstanding private or VA treatment records.  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2.  After completing the requested development in paragraph #1, arrange for the claims file and a copy of this Remand to be reviewed by an appropriate examiner for purposes of obtaining a medical opinion 
on the effect of the Veteran's service-connected disabilities (COPD, hearing loss, tinnitus, neurodermatitis, and hemorrhoids) on his ability to engage in any type of full-time employment.  

The examiner is asked to specifically respond to the following:

(i) Whether it is at least as likely as not (a 50% or higher degree of probability) that any of the service-connected disabilities, when each is considered separately, render him unable to perform either physical or sedentary work; and

(ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that the service-connected disabilities, when considered in combination, render him unable to perform either physical or sedentary work. 

Specifically, address his contentions that he could not work as a postal service employee, particularly as due to symptoms and impairment of his service-connected hearing loss and COPD.  Also address his contentions that he can no longer obtain any full-time employment, particularly as due to symptoms and impairment of his service-connected hearing loss and COPD.  

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of employment, including physical and sedentary employment.  

In offering the requested opinion, the examiner must exclude the occupational impairment caused by nonservice-connected disabilities, e.g., back disability, congestive heart failure/heart disability, etc.  

The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  Then readjudicate the TDIU claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


